109 U.S. 174 (1883)
EX PARTE PENNSYLVANIA.
Supreme Court of United States.
Submitted October 15th, 1883.
Decided November 5th, 1883.
APPLICATION FOR A WRIT OF PROHIBITION.
*175 Mr. L.C. Cassidy, Attorney-General of Pennsylvania, Mr. Mr. H.G. Ward and Mr. M.P. Henry in support of the suggestion.
Mr. Thomas F. Bayard, Mr. Curtis Tilton, and Mr. Henry Flanders, against the suggestion.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We are unable to distinguish this case in principle from Ex parte Hagar, 104 U.S. 520, where it was held on the authority of Ex parte Gordon, id. 515, that as the admiralty court had jurisdiction of the vessel sued, and the subject-matter of the suit, it could not be restrained by a writ of prohibition from deciding all questions properly arising in that suit. This, like that, is a suit for pilotage fees, and the question is, whether *176 a statute of Delaware, under which the fees are claimed, is valid. If valid in Delaware it is in Pennsylvania, and the court sitting in Pennsylvania is as competent to decide that question in a suit of which it has jurisdiction, as a court in Delaware. The jurisdiction of the court in Pennsylvania is no more dependent on the validity of the law than was that of the court in Delaware. The subject-matter of the suit is a claim of a Delaware pilot for his pilotage fees under a Delaware statute, and the sole question in the case is, whether the fees are recoverable. The vessel when seized was confessedly within the jurisdiction of the court in Pennsylvania, and she was properly brought into court to answer the claim which was made upon her. About that there is no dispute, as there was at the last term in Devoe Manufacturing Company, 108 U.S., where the question was as to the right of the court in New Jersey to send its process to the place where the seizure was made. There the question was as to the jurisdiction of the court over a particular place; here as to the liability of a vessel confessedly seized within the territorial jurisdiction of the court upon a claim subject to judicial determination in an admiralty proceeding. The evident purpose of this application is to correct a supposed error in a judgment of an admiralty court on the merits of an action. That cannot be done by prohibition. The remedy, if any, is by appeal. If an appeal will not lie, then the parties are concluded by what has been done. Congress alone has the power to determine whether the judgment of a court of the United States, of competent jurisdiction, shall be reviewed or not. If it fails to provide for such a review, the judgment stands as the judgment of the court of last resort, and settles finally the rights of the parties which are involved.
The petition is dismissed.